           Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 1 of 14



 1   M. WILLIAM JUDNICH
     Enabled Law Group
 2   P.O. Box 4523
     Missoula, MT 59806
 3   (406) 215-2340
     (406) 721-3783 fax
 4   mj@enabledlawgroup.com
 5   Attorney for Plaintiff
 6
 7
                        IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE DISTRICT OF MONTANA
 9                               MISSOULA DIVISION
10
11   CURT SIMPSON,
12                 Plaintiff,                      CASE No.:

13         - vs-
14   CHS, INC., d/b/a CENEX ZIP TRIP,
                                                               COMPLAINT
15                 Defendants.
16
17
18         Plaintiff,   CURT     SIMPSON      (hereinafter     the   “Plaintiff”),   through
19
     undersigned counsel, hereby files this Complaint and sues CHS, INC., d/b/a
20
21   CENEX ZIP TRIP, (hereinafter, the “Defendant”), for injunctive relief, attorney’s

22   fees and costs (including, but not limited to, court costs and expert fees), pursuant
23
     to 42 U.S.C. §12181, et. seq., (“AMERICANS WITH DISABILITIES ACT” or
24
25   “ADA”) and alleges:
26
27



                                             -1-
           Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 2 of 14



 1                           JURISDICTION AND PARTIES
 2
           1.     This is an action for declaratory and injunctive relief pursuant to Title
 3
 4   III of the Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter
 5   referred to as the “ADA”). This Court is vested with jurisdiction under 28 U.S.C.
 6
     §1331 and §343.
 7
 8         2.     Venue is proper in this Court, Missoula Division pursuant to 28
 9
     U.S.C. §1391(B) in that all events giving rise to this lawsuit occurred in Missoula
10
     County, Montana.
11
12         3.     At the time of Plaintiff’s visit to Defendant’s Subject Facilities, prior
13
     to instituting he instant action, CURT SIMPSON (hereinafter referred to as
14
15   “SIMPSON”), was a resident of the State of Montana, has an amputation of the

16   right leg and as such suffers from what constitutes a “qualified disability” under
17
     the Americans with Disabilities Act of 1990, and used a wheelchair for mobility.
18
19   He is required to traverse with a wheelchair and is substantially limited to
20   performing one or more major life activities including, but not limited to, walking,
21
     standing, grabbing, tight grasping, and/or pinching or twisting of the wrist.
22
23         4.     The Plaintiff personally visited, on or about November 7, 2019
24
     Defendant’s Subject Facilities, but was denied full and equal access to, and full and
25
     equal enjoyment of, the facilities services, goods, privileges and accommodations
26
27   offered within Defendant’s Subject Facilities, which is the subject of this lawsuit,


                                              -2-
           Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 3 of 14



 1   even though he would be classified as a “bona fide patron”, because of his
 2
     disabilities.    Plaintiff lives in Ravalli County, Montana, in close proximity to
 3
 4   Defendant, (within 19.2 miles) and travels in the surrounding areas near
 5   Defendant’s Subject Facilities on a regular basis.
 6
            5.       The Defendants, CHS, INC., d/b/a CENEX ZIP TRIP is authorized to
 7
 8   conduct and is conducting business within the State of Montana.
 9
            6.       Upon information and belief, CHS, INC., is the lessee/lessor and/or
10
     owner/operator of the real property (the “Subject Facility”), and the owner of the
11
12   improvements where the Subject Facility is located which is the subject of this
13
     action, the establishment commonly referred to as CENEX ZIP TRIP located at
14
15   1540 Toole Ave, in Missoula, Montana.

16          7.       All events giving rise to this lawsuit occurred in the State of Montana.
17
     Venue is proper in this Court as the premises are located in Missoula County in the
18
19   Montana District, Missoula Division.
20                   COUNT I – VIOLATIONS OF THE AMERICANS WITH
21
                                      DISABILITIES ACT
22
23          8.       On or about July 26, 1990, Congress enacted the Americans with
24
     Disabilities Act (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises
25
     were provided one and a half years from enactment of the statute to implement its
26
27



                                                -3-
          Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 4 of 14



 1   requirements. The effective date of the Title III of the ADA was January 26, 1992.
 2
     42 U.S.C. §12181; 20 C.F.R. §36.508(a).
 3
 4         9.    Congress found, among other things, that:
 5               (i)     some 43,000,000 Americans have one or more physical
 6   or mental
                         disabilities, and this number shall increase as the
 7                       population continues to grow older;
 8
                 (ii)    historically, society has tended to isolate and segregate
 9
                         individuals with disabilities, and, despite some
10                       improvements, such forms of discrimination against
                         disabled individuals continue to be a pervasive social
11
                         problem, requiring serious attention;
12
                 (iii)   discrimination against disabled individuals persists in
13
                         such critical areas as employment, housing, public
14                       accommodations,        transportation,    communication,
15                       recreation, institutionalization, health services, voting
                         and access to public services and public facilities;
16
17               (iv)    individuals with disabilities continually suffer forms of
                         discrimination, including outright intentional exclusion,
18                       the discriminatory effects of architectural, transportation,
19                       and communication barriers, failure to make
                         modifications to existing facilities and practices.
20                       Exclusionary qualification standards and criteria,
21                       segregation, and regulation to lesser services, programs,
                         benefits, or other opportunities; and,
22
23               (v)     the continuing existence of unfair and unnecessary
                         discrimination and prejudice denies people with
24
                         disabilities the opportunity to compete on an equal basis
25                       and to pursue those opportunities for which our country
                         is justifiably famous, and costs the United States billions
26
                         of dollars in unnecessary expenses resulting from
27                       dependency and non-productivity.


                                              -4-
          Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 5 of 14



 1         42 U.S.C. §12101(a)(1)-(3), (5) and (9).
 2
           10.    Congress explicitly stated that the purpose of the ADA was to:
 3
 4                (i)     provide a clear and comprehensive national mandate for
                          the elimination of discrimination against individuals with
 5                        disabilities;
 6                (ii)    provide clear, strong, consistent, enforceable standards
                          addressing discrimination against individuals with
 7                        disabilities; and,
 8
                  (iii)   invoke the sweep of congressional authority, including
 9
                          the power to enforce the fourteenth amendment and to
10                        regulate commerce, in order to address the major areas of
                          discrimination faced day-to-day by people with
11
                          disabilities.
12
           42 U.S.C. §12101(b)(1)(2), and (4).
13
14         11.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendant is
15
     a place of public accommodation in that they are establishments which provide
16
17   goods and services to the public.

18         12.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building
19
     and/or Subject Facility which is the subject of this action is a public
20
21   accommodation covered by the ADA and which must be in compliance therewith.
22
           13.    The Plaintiff is informed and believes, and therefore alleges, that the
23
     Subject Facility has begun operations and/or undergone remodeling, repairs and/or
24
25   alterations since January 26, 1990.
26
           14.    Defendant has discriminated, and continues to discriminate, against
27
     the Plaintiff, and others who are similarly situated, by denying full and equal

                                              -5-
           Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 6 of 14



 1   access to, and full and equal enjoyment of, goods, services, facilities, privileges,
 2
     advantages and/or accommodations at Defendant’s Subject Facilities in derogation
 3
 4   of 42 U.S.C. §12101, et. seq., and as prohibited by 42 U.S.C. §12182 et. seq., and
 5   by   failing    to   remove    architectural    barriers   pursuant    to   42   U.S.C.
 6
     §12182(b)(2)(a)(iv), where such removal is readily achievable.
 7
 8         16.      The Plaintiff has been unable to, and continues to be unable to, enjoy
 9
     full and equal safe access to, and the benefits of, all accommodations and services
10
     offered at Defendant’s Subject Facilities. Prior to the filing of this lawsuit, the
11
12   Plaintiff visited the subject properties and was denied full and safe access to all the
13
     benefits, accommodations and services of the Defendant. Prior to the filing of this
14
15   lawsuit, SIMPSON, personally visited CENEX ZIP TRIP located at 1540 Toole

16   Ave, located in Missoula, Montana with the intention of using Defendant’s
17
     facilities, but was denied full and safe access to the facilities, and therefore
18
19   suffered an injury in fact that is traceable to the Facilities actions. As stated herein,
20   the Plaintiff has visited the Subject Facilities in the past, prior to the filing of this
21
     lawsuit, resides near said Subject Facility, and Plaintiff intends to return to the
22
23   Subject Facility and Property within six months, or sooner, upon the Subject
24
     Facility being made accessible but is currently deterred from returning due to these
25
     barriers. As such, Plaintiff is likely to be subjected to reencountering continuing
26
27   discrimination at the Subject Facility unless it is made readily accessible to and


                                               -6-
           Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 7 of 14



 1   usable by individuals with disabilities to the extent required under the ADA,
 2
     including the removal of the architectural barrier which remain at the Subject
 3
 4   Facility. The injury in fact can be redressed by a favorable decision by this Court.
 5          17.    Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991,
 6
     the Department of Justice, Office of the Attorney General, promulgated Federal
 7
 8   Regulations to implement the requirements of the ADA, known as the Americans
 9
     with Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R.
10
     Part 36, under which said Department may obtain civil penalties of up to $110,000
11
12   for the first violation and $150,000 for any subsequent violation.
13
            18.    The Defendant’s Subject Facilities is in violation of 42 U.S.C. §12182
14
15   et. seq., the ADA and 28 C.F.R. §36.302 et. seq., and is discriminating against the

16   Plaintiff, as a result of interalia, the following specific violations:
17
            VIOLATIONS
18
19          a) Failure to provide ADA compliant number of accessible parking stalls
             throughout the subject property, in violation of 2010 ADAS and 2015
20           ABAAS Section 208.2. This barrier failed to have any van accessible
21           parking stalls to allow Plaintiff van accessible parking which Plaintiff
             requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and
22
             such handicapped accessible parking stalls are necessary. Said barrier is
23           covered by the A.D.A. guidelines and is in nonconformity with the
             requirements for such architecture.
24
25          b) Failure to provide ADA compliant parking stall width clearance, in
             violation of 2010 ADAS and 2015 ABAAS Section 502.2. This barrier
26
             interfered with the Plaintiff’s full and equal enjoyment of the facility by
27           failing to have a compliant parking stall to allow Plaintiff wheelchair access
             to the facility after exiting his vehicle which Plaintiff requires as Plaintiff

                                                -7-
     Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 8 of 14



 1    utilizes a wheelchair due to the Plaintiff’s disability. Said barrier is covered
 2    by the A.D.A. guidelines and is in nonconformity with the requirements for
      such architecture.
 3
 4   c) Failure to provide ADA compliant access aisle, on compliant side of the
      parking stall, in violation of 2010 ADAS and 2015 ABAAS Section
 5    502.3.4. This barrier interfered with the Plaintiff’s full and equal enjoyment
 6    of the facility by failing to have a compliant Access Isle connected
      accessible parking stall to allow Plaintiff wheelchair access to the facility
 7    after exiting his vehicle which Plaintiff requires as Plaintiff utilizes a
 8    wheelchair due to the Plaintiff’s disability. Said barrier is covered by the
      A.D.A. guidelines and is in nonconformity with the requirements for such
 9    architecture.
10
     d) Failure to provide ADA compliant parking stall van signage, in violation
11    of 2010 ADAS and 2015 ABAAS Section 502.6. This barrier interfered
12    with the Plaintiff’s full and equal enjoyment of the facility by failing to
      have a compliant handicapped parking space identification sign properly
13
      displayed and mounted. Plaintiff failed to observe proper handicapped
14    parking space identification signs for required handicapped parking areas at
      Defendant’s establishment and Plaintiff requires handicapped wheelchair
15
      access parking to the facility as Plaintiff utilizes a wheelchair due to the
16    Plaintiff’s disability. Said barrier is covered by the A.D.A. guidelines and is
17
      in nonconformity with the requirements for such architecture.

18   e) Failure to provide ADA compliant curb ramp slope grading, in violation
19
      of 2010 ADAS and 2015 ABAAS Section 406.1. This barrier failed to have
      a compliant wheelchair accessible ramp slope grading leading to the
20    building accessible entrance. Plaintiff utilized a wheelchair due to the
21    Plaintiff’s disability in an attempt to enter Defendant’s premises from the
      parking lot and encountered this barrier that others without disability did
22    not encounter. Said barrier is covered by the A.D.A. guidelines and is in
23    nonconformity with the requirements for such architecture.
24   f) Failure to provide ADA compliant walkway with safe, compliant
25   transition with a change in elevation no greater than ¼ inch, in violation of
     2010 ADAS and 2015 ABAAS Section 303.3. This barrier fails to provide a
26   safe transition. Plaintiff utilized a wheelchair due to the Plaintiff’s disability
27   in an attempt to enter Defendant’s premises from the parking lot and
     encountered a noncompliant walkway. Said barrier is covered by the A.D.A.

                                        -8-
     Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 9 of 14



 1   guidelines and is in nonconformity with the requirements for such
 2   architecture.

 3   g) Failure to provide ADA compliant secured floor mats throughout the
 4   subject facility, in violation of 2010 ADAS and 2015 ABAAS Section
     302.2. Plaintiff encountered non-complaint secured floor mats by which he
 5   had difficulty negotiating from his wheelchair which was a barrier that non-
 6   handicapped patrons did not have. Said barrier is covered by the A.D.A.
     guidelines and is in nonconformity with the requirements for such
 7   architecture.
 8
     h) Failure to provide ADA compliant sales/service transaction counter
 9   height, in violation of 2010 ADAS and 2015 ABAAS Section 904.4.1 and
10   904.4.2. Plaintiff encountered a non-complaint sales/service counter height
     by which he could not readily exchange machinery items and payment,
11   including point of sale from his wheelchair due to the countertop being of
12   non-compliant height and the inaccessibility to these services that non-
     handicapped patrons could access. Said barrier is covered by the A.D.A.
13
     guidelines and is in nonconformity with the requirements for such
14   architecture.
15
     i) Failure to provide ADA compliant self-serve dispenser height, at several
16   self-serve dispenser areas throughout the subject facility, in violation of
     2010 ADAS and 2015 ABAAS Section 308.1. This barrier failed to have
17
     accessible self-serve dispensers at accessible wheelchair height that did not
18   allow him adequate reach ranges for equal access to self-service items while
19
     in his wheelchair that non-handicapped patrons could access without barrier.
     Said barrier is covered by the A.D.A. guidelines and is in nonconformity
20   with the requirements for such architecture.
21
     j) Failure to provide ADA compliant sales/service transaction counter
22   height, in violation of 2010 ADAS and 2015 ABAAS Section 904.4.1 and
23   904.4.2. Plaintiff encountered a non-complaint sales/service counter height
     by which he could not readily exchange machinery items and payment,
24   including point of sale from his wheelchair due to the countertop being of
25   non-compliant height and the inaccessibility to these services that non-
     handicapped patrons could access. Said barrier is covered by the A.D.A.
26   guidelines and is in nonconformity with the requirements for such
27   architecture.


                                      -9-
     Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 10 of 14



 1    k) Failure to provide ADA compliant self-serve dispenser height, at several
 2    self-serve dispenser areas throughout the subject facility, in violation of
      2010 ADAS and 2015 ABAAS Section 308.1. This barrier failed to have
 3    accessible self-serve dispensers at accessible wheelchair height that did not
 4    allow him adequate reach ranges for equal access to self-service items while
      in his wheelchair that non-handicapped patrons could access without barrier.
 5    Said barrier is covered by the A.D.A. guidelines and is in nonconformity
 6    with the requirements for such architecture.
 7    l) Failure to provide ADA compliant merchandise, point of sale, displays,
 8    and self-serve dispenser reach ranges, throughout the subject facility, in
      violation of 2010 ADAS and 2015 ABAAS Section 308.1. This barrier
 9    failed to have point of sale, merchandise and display reach ranges,
10    accessible by wheelchair that non-handicapped patrons could access without
      barrier.    Said barrier is covered by the A.D.A. guidelines and is in
11
      nonconformity with the requirements for such architecture.
12
      m) Failure to provide ADA compliant restroom directional and
13
      informational signage, in violation of 2010 ADAS and 2015 ABAAS
14    Section 216.8. This barrier failed to have compliant restroom directional and
      informational signage for wheelchair access. Plaintiff utilized a wheelchair
15
      due to the Plaintiff’s disability in an attempt to enter Defendant’s premises
16    and encountered noncompliant restroom directional and informational
17
      signage for wheelchair access that non-handicapped patrons could access
      without barrier. Said barrier is covered by the A.D.A. guidelines and is in
18    nonconformity with the requirements for such architecture.
19
      n) Failure to provide ADA compliant restroom signage, in violation of 2010
20    ADAS and 2015 ABAAS Section 216.8. This barrier failed to have
21    compliant restroom signage for wheelchair access. Plaintiff utilized a
      wheelchair due to the Plaintiff’s disability in an attempt to enter Defendant’s
22    premises and encountered noncompliant restroom signage for wheelchair
23    access that non-handicapped patrons could access without barrier. Said
      barrier is covered by the A.D.A. guidelines and is in nonconformity with the
24    requirements for such architecture.
25
      o) Failure to provide ADA compliant properly insulated pipes, in violation
26    of 2010 ADAS and 2015 ABAAS Section 606.5. This barrier failed to have
27    compliant properly insulated bathroom pipes accessible by wheelchair.
      Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to

                                         - 10 -
     Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 11 of 14



 1    enter Defendant’s premises and encountered noncompliant properly
 2    insulated pipes for wheelchair access that non-handicapped patrons could
      access without barrier. Said barrier is covered by the A.D.A. guidelines and
 3    is in nonconformity with the requirements for such architecture.
 4
      p) Failure to provide ADA compliant mirror height, in violation of 2010
 5    ADAS and 2015 ABAAS Section 603.3. This barrier failed to have
 6    compliant mirror height accessible by wheelchair. Plaintiff utilized a
      wheelchair due to the Plaintiff’s disability in an attempt to enter Defendant’s
 7    premises and encountered noncompliant mirror height for wheelchair access
 8    that non-handicapped patrons could access without barrier. Said barrier is
      covered by the A.D.A. guidelines and is in nonconformity with the
 9    requirements for such architecture.
10
      q) Failure to provide ADA compliant paper towel dispenser height, in
11    violation of 2010 ADAS and 2015 ABAAS Section 308.2.1. This barrier
12    failed to have compliant paper towel dispenser height accessible by
      wheelchair. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
13
      an attempt to enter Defendant’s premises and encountered noncompliant
14    paper towel dispenser height for wheelchair access that non-handicapped
      patrons could access without barrier. Said barrier is covered by the A.D.A.
15
      guidelines and is in nonconformity with the requirements for such
16    architecture.
17
      r) Failure to provide ADA compliant toilet paper dispenser location, in
18    violation of 2010 ADAS and 2015 ABAAS Section 604.7. This barrier
19
      failed to have compliant toilet paper dispenser location accessible by
      wheelchair. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
20    an attempt to enter Defendant’s premises and encountered noncompliant
21    soap dispenser reach range for wheelchair access that non-handicapped
      patrons could access without barrier. Said barrier is covered by the A.D.A.
22    guidelines and is in nonconformity with the requirements for such
23    architecture.
24    s) Failure to provide ADA compliant toilet compartment maneuverability
25    clearances, in violation of 2010 ADAS and 2015 ABAAS Section 604.8.1.1.
      This barrier failed to have compliant toilet compartment maneuverability
26    clearances accessible by wheelchair. Plaintiff utilized a wheelchair due to
27    the Plaintiff’s disability in an attempt to enter Defendant’s premises and
      encountered noncompliant toilet compartment maneuverability clearances

                                        - 11 -
          Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 12 of 14



 1         for wheelchair access that non-handicapped patrons could access without
 2         barrier. Said barrier is covered by the A.D.A. guidelines and is in
           nonconformity with the requirements for such architecture.
 3
 4
           19. The above-referenced barriers will likely cause a repeated real injury in
 5
 6   fact in a similar way as listed if not remedied when the Plaintiff frequents this
 7   property again as described previously. Each of these barriers interfered with the
 8
     Plaintiff’s full and equal enjoyment of the facility by failing to allow Plaintiff the
 9
10   same access due to the Plaintiff’s disability as those enjoy without disabilities.
11
           20.    Upon information and belief, there are other current violations of the
12
     ADA at Defendant’s Properties, and only once a full inspection is done can all said
13
14   violations be identified due to Plaintiff being deterred from discovering each and
15
     every barrier as a result of encountering the above-listed violations.
16
17         21.    To date, the readily achievable barriers and other violations of the

18   ADA still exist and have not been remedied or altered in such a way as to
19
     effectuate compliance with the provisions of the ADA. The barriers to access at
20
21   the Subject Facilities, as described above, have severely diminished Plaintiff’s
22
     ability to avail himself of the goods and services offered at the Subject Facilities,
23
     and compromise his safety.
24
25         22.    Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R.
26
     §36.304, the Defendant was required to make the Subject Facility, a place of public
27



                                              - 12 -
          Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 13 of 14



 1   accommodation, accessible to persons with disabilities since January 28, 1992. To
 2
     date, the Defendant has failed to comply with this mandate.
 3
 4         23.    The Plaintiff has been obligated to retain the undersigned counsel for
 5   the filing and prosecution of this action. The Plaintiff is entitled to have his
 6
     reasonable attorney’s fees, costs and expenses paid by the Defendant, pursuant to
 7
 8   42 U.S.C. §12205.
 9
           24.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority
10
     to grant the Plaintiff’s injunctive relief; including an order to alter the subject
11
12   facilities to make them readily accessible to, and useable by, individuals with
13
     disabilities to the extent required by the ADA and closing the subject facility until
14
15   the requisite modifications are completed.

16         25.    The Plaintiff has standing for injunctive relief as to any other barriers
17
     at the Subject Facility related to his disability even if Plaintiff is not deterred from
18
19   returning to the public accommodation at issue pursuant to Chapman v. Pier 1
20   Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011).
21
           WHEREFORE, the Plaintiff hereby demands judgment against the
22
23   Defendant and the Court declare that the subject property and Subject Facilities
24
     owned, operated, leased, controlled and/or administered by the Defendant is
25
     violative of the ADA;
26
27



                                              - 13 -
     Case 9:19-cv-00197-DLC-KLD Document 1 Filed 12/06/19 Page 14 of 14



 1    A.    The Court enter an Order requiring the Defendant to alter their
 2
            facilities and amenities to make them accessible to and usable by
 3
 4          individuals with disabilities to the full extent required by Title III of
 5          the ADA;
 6
      B.    The Court enter an Order directing the Defendant to evaluate and
 7
 8          neutralize their policies, practices and procedures toward persons with
 9
            disabilities, for such reasonable time so as to allow the Defendant to
10
            undertake and complete corrective procedures to the Subject Facility;
11
12    C.    The Court award reasonable attorney’s fees, all costs (including, but
13
            not limited to court costs and expert fees) and other expenses of suit,
14
15          to the Plaintiff; and

16    D.    The Court award such other and further relief as it deems necessary,
17
            just and proper.
18
19
20    Dated: This 6th day of December, 2019.
21
22
                                        By: /s/ M. William Judnich
23
                                            M.William Judnich
24                                          Attorney for Plaintiff
25
26
27



                                       - 14 -
